Citation Nr: 1531515	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-15 289	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fossa meningioma (brain tumor), to include residuals thereof.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for erectile dysfunction
9.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include major depressive disorder (MDD) and generalized anxiety disorder (GAD).

10.  Entitlement to an increased rating for PTSD, rated as 30 percent disabling prior to September 15, 2011, and as 70 percent disabling thereafter.  

11.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (diabetes).

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1970 to May 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, November 2008, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in May 2015.  A transcript of that proceeding has been associated with the claims file.

The Veteran initially filed a claim to establish service connection for MDD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claim to include all acquired psychiatric disabilities other than PTSD, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for asthma and allergic rhinitis have been raised by the record in a May 29, 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the record suggests that there may be outstanding service treatment records (STR), VA treatment records, and private treatment records.  
The Veteran's STRs indicated that he was hospitalized, presumably at the Camp Pendleton Naval Hospital, from August 21, 1971 to August 23, 1971, after he experienced dizziness and back pain following a fall from a horse.  The Veteran's inpatient treatment records have not been associated with the claims file.  

A January 2014 VA treatment note indicated that the Veteran would be scheduled for a follow-up appointment in six months.  A July 2014 addendum indicated that the Veteran was called to schedule his follow-up appointment and a voicemail was left.  As the Veteran has been receiving consistent VA care for numerous years, the Board must presume the Veteran was eventually scheduled for and attended his follow-up appointment.  Accordingly, these outstanding treatment records must be associated with the claims record prior to adjudicating the claims.  

Additionally, a December 1993 private treatment record from Neurosurgical Associates of San Antonio noted that the Veteran had prescribed Procardia for hypertension and Imipramine, which the Board notes is an anti-depressant, since November 1993.  The treatment records documenting these prescriptions are not associated with the claims file.  Additionally, a July 2002 report by Dr. Connolly noted that the Veteran received physical and mental health treatment at the Rehabilitation Institute of San Antonio (RIOSA) following his 1993 tumor resection.  Lastly, an August 2013 VA treatment note indicated that the Veteran resumed therapy with Charles Neil at the San Antonio Vet Center.  The most recent Vet Center records are dated in July 2011.  As the above referenced treatment record have not been associated with the claims file, on remand they should be requested.

Additionally, SSA records noted a list of the Veteran's prior employers.  Employment information from all of these former employers has not been obtained.  Additionally, SSA records noted that the Veteran reported assaulting a previous employer and fellow employee.  Information regarding these alleged assaults is not of record.  Accordingly, further clarification is necessary.  

To date, the Veteran has not been afforded a VA examination to assess the nature and etiology of any residuals of his brain tumor resection and dizziness.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board notes that the threshold for finding a link between current disability and service or a service-connected disability, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

With regard to the Veteran's dizziness, he asserts that it was a symptom of his brain tumor and a residual symptom after his tumor resection.  Private and VA treatment records indicate that prior and subsequent to his tumor removal the Veteran experienced dizziness.  The Vetera has asserted that his tumor was related to his in-service herbicide exposure or to an in-service head injury.  Specifically, the Veteran testified that he fell out of a chopper and landed on his back and head.  He also noted that he was hit in the head with a rifle butt.  While these head injuries are not documented in the Veteran's STRs, an August 1971 STR indicates that he experienced dizziness and was hospitalized for three days following a fall from a horse.  Additionally, the Veteran had service in the Republic of Vietnam; thus, herbicide exposure is conceded.  While there is no presumptive relationship between the Veteran's resected meningioma, various types of tumors have been linked to herbicide exposure.  Accordingly, the Board finds that the McLendon elements are met and a VA examination is warranted. 

With regard to the Veteran's service connection claims for tinnitus, right ear hearing loss, hypertension, erectile dysfunction, sleep apnea, and an acquired psychiatric disorder, other than PTSD, the Veteran was provided VA examinations.  However, as will be discussed below, the Board finds that those examination reports are inadequate for adjudicating the claims.  
With regard to the Veteran's tinnitus and hearing loss, the evidence contains conflicting evidence regarding whether the Veteran has tinnitus.  The September 2008 audiology examination report indicated that the Veteran did not have tinnitus.  Accordingly, no nexus opinion was provided.  In subsequent lay statements, VA treatment records, and at his May 2015 hearing, the Veteran reported ringing in his ears.  As there is competent evidence that the Veteran has tinnitus, a remand for a VA opinion is necessary.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding that a layperson is competent to diagnosis tinnitus).  With regard to the Veteran's hearing loss, while the September 2008 examiner diagnosed the Veteran with a right ear hearing loss disability, the examiner's negative opinion only addressed the Veteran's left ear hearing loss, which did not meet the criteria for a VA hearing loss disability per 38 C.F.R. § 3.385 (2014).  Accordingly, an addendum opinion addressing the etiology of the Veteran's right ear hearing loss is necessary.

With regard to the Veteran's hypertension and erectile dysfunction, the Veteran was provided a VA examination in November 2010.  The examiner opined that the Veteran's hypertension was not due to or aggravated by his service-connected diabetes, as there was no renal involvement.  In so opining, the examiner did not address direct service connection, nor did he explain the significance of renal involvement.  With regard to the Veteran's erectile dysfunction, the examiner opined that it was not due to or aggravated by the Veteran's diabetes because it began after the Veteran began taking metoprolol for hypertension, which is a known cause of erectile dysfunction.  While the examiner acknowledged that longstanding diabetes could cause erectile dysfunction, the Veteran had only been diagnosed with diabetes for three years.  In so opining, the examiner failed to address the Veteran's assertion and the evidence of record, namely prescription warning labels, that his diabetes medications caused or aggravated his erectile dysfunction.  Accordingly, on remand addendum opinions must be obtained addressing the etiology of the Veteran's hypertension and erectile dysfunction.  The Board has not overlooked the September 2011 opinion attributing the Veteran's erectile dysfunction to his diabetes.  However, the Board notes that the examiner provided no explanation to support his conclusion; therefore, the opinion is inadequate for adjudicating the claim.  

With regard to the Veteran's claim for sleep apnea, the Veteran was provided a VA examination in September 2008.  However, the examiner did not address whether the Veteran's sleep apnea was directly related to service.  Specifically, the Veteran has asserted that he had symptoms of sleep apnea in the 1970s.  With regard to the examiner's opinion that the Veteran's sleep apnea, the examiner stated that there was no evidence that sleep apnea was secondary to diabetes.  The examiner's opinion is inadequate because it was conclusory and provided no explanation or rationale.  

With regard to the Veteran's claim for an acquired psychiatric disorder other than PTSD, the evidence of record indicates that the Veteran has been diagnosed with MDD and generalized anxiety disorder.  To date, a nexus opinion addressing those conditions have not been obtained.  The Board notes that an April 2011 addendum opinion indicated that the Veteran did not meet the criteria for MDD, however no rationale was provided for that opinion.  Therefore, that opinion is inadequate and does not alleviate the need to obtain a nexus opinion.  Accordingly, a VA etiological opinion is needed to address whether those diagnoses are related to service or are secondary to the Veteran's service-connected PTSD. 

With regard to the Veteran's increased rating claim for diabetes, pursuant to note (1) of 38 C.F.R. § 4.120, Diagnostic Code 7913 (2014) complications of diabetes are to be evaluated separately, if compensable, or as part of the diabetic process under Diagnostic Code 7913 if they are noncompensable.  The Veteran's September 2011 diabetes examination report contains conflicting statements concerning whether the Veteran has diabetic peripheral neuropathy of the bilateral upper extremities.  Specifically, while the examiner noted that the Veteran did not have diabetic neuropathy of the upper extremities, the examiner also indicated that the Veteran had mild paresthesias / dysesthesias and numbness of the bilateral upper extremities attributable to diabetic peripheral neuropathy.  Accordingly, on remand the Veteran should be afforded another VA examination to assess the nature and severity of his diabetes and any related complications.  The Board notes that the Veteran has asserted that his teeth are loose and hurt because of his diabetes.  Accordingly, in assess the severity of the Veteran's diabetes, the examiner should address whether the Veteran has any dental complications due to diabetes.
Accordingly, the case is REMANDED for the following actions:

1.  Request from any appropriate source, including the National Personnel Records Center (NPRC) and the Naval Hospital at Camp Pendleton, the Veteran's August 21 to August 23, 1971 inpatient treatment records.  All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159(e) (2014).

2.  Obtain VA treatment records for the Veteran dated from July 2014 to present. 

3.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment for any medical condition on appeal, to include treatment records for hypertension and depression prior to 1994, rehabilitation records from RIOSA, and updated treatment records from Charles Neil of the San Antonio Vet Center. 

4.  With any assistance necessary from the Veteran, obtain information from the Veteran's former employers not already of record, to include Trinity Industries, Chormomallory CRC, Gore Design, Texas Shredders Inc., Sunbelt Design, KCI, the Clinical Advantage, Stinson Manufacturing, and Baker Packer Oil Tools, as to any disciplinary action and the reasons for the Veteran's departure.

5.  Thereafter, provide the Veteran with an appropriate VA examination to determine the current nature and etiology of his dizziness and any residuals of his 1993 meningioma resection.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.

a.  The examiner should state whether the Veteran has any diagnosable residuals from his meningioma resection, to include a cognitive disorder, right ear hearing loss, headaches, and dizziness.

b.  If there are any diagnosable residuals of the Veteran's meningioma resection, state whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's meningioma and the ensuing residuals began in service, were caused by service or are otherwise etiologically related to active service, to include the Veteran's in-service treatment for dizziness and in-service herbicide exposure.  

The examiner should address the Veteran's assertion that he had longstanding symptoms that went undiagnosed following service.

c.  If the Veteran's dizziness is not a residual of his meningioma, the examiner should identify any applicable diagnosis related to the Veteran's intermittent dizziness. 

d.  For any such diagnosed condition, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise etiologically related to active service, to include the Veteran's in-service treatment for dizziness.

e.  For any such diagnosed condition related to the Veteran's dizziness, the examiner should state whether it is at least as likely as not (50 percent probability or more) caused or aggravated (permanently worsened beyond the natural progression of the disease) by any of the Veteran's service-connected disabilities.  

A complete rationale should be provided for any opinion or conclusion expressed.

6.  Thereafter, obtain an addendum opinion from the VA audiologist who conducted the September 2008 VA examination, or, if unavailable, another appropriate audiologist.  If the audiologist determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service acoustic trauma.

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's right ear hearing loss disability began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service acoustic trauma and in-service right ear infection. 

c.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's right ear hearing loss disability was caused or aggravated (permanently worsened beyond the natural progression of the disease) by any of his service-connected disabilities, including, but not limited to, his meningioma resection?

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A complete rationale should be provided for any opinion or conclusion expressed.

7.  Provide the Veteran with an appropriate VA examination(s) to determine the current nature and etiology of his hypertension, erectile dysfunction, and sleep apnea.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner(s) should address the following:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hypertension began in service, was cause by service, or is otherwise etiologically related to active service, to include his in-service herbicide exposure. 

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes. 

In rendering the requested opinions, the examiner should address the treatise evidence of record concerning the relationship between diabetes and hypertension. 

c.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's erectile dysfunction began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service herbicide exposure. 

d.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's erectile dysfunction was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes or PTSD.

In rendering the requested opinions, the examiner should address the Veteran's contention that his erectile dysfunction was caused or aggravated by medications used to treat his service-connected diabetes and PTSD.  The examiner should address the evidence of record indicating that metformin, glyburide, and sertraline.

e.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service herbicide exposure.

f.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes.

In rendering the requested opinions, the examiner should address the treatise evidence of record concerning the relationship between diabetes and sleep apnea. 

A complete rationale should be provided for any opinion or conclusion expressed.

8.  Thereafter, obtain an addendum opinion from an appropriate VA examiner addressing the nature and etiology of the Veteran MDD and GAD.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The examiner should address the following:

a.  Does the Veteran meet the diagnostic criteria for MDD.

b.  Does the Veteran meet the diagnostic criteria for GAD.

c.  For each diagnosed disability, separately state whether it is at least as likely as not (50 percent or greater degree of probability) that the disability began in service, was caused by service, or is otherwise etiologically related to active service. 

d.  For each diagnosed disability, separately opine whether it is at least as likely as not (50 percent or greater degree of probability) that the disability was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected PTSD.

A complete rationale should be provided for any opinion or conclusion expressed.

9.  Provide the Veteran with appropriate VA examination to determine the current nature and severity of his service-connected diabetes and any complications attributable to his diabetes.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.  

The examiner should specifically address the Veteran's assertion that his diabetes has negatively affected his gums and teeth.

10.  Thereafter, provide the Veteran a VA evaluation by a vocational specialist.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including PTSD, diabetes mellitus, and peripheral neuropathy of the right and left lower extremities) on his ability to secure or follow a substantially gainful occupation.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities on his ability to perform active and sedentary tasks consistent with his education and occupational experience.

A complete rationale should be provided for any opinion or conclusion expressed.

11.  Finally, readjudicate the claims.  If any benefit is not granted in full, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





